DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Applicants response filed 05/03/2021 has been entered. Claims 1-6 and 9-10 are pending. Claims 1-3, 6, and 9-10 have been amended. Claims 7-8 have been cancelled.
Allowable Subject Matter
3. 	Claims 1-6 and 9-10 allowed.
4. 	The following is an examiner statement of reasons for allowance:
Applicant’s arguments are persuasive. Disposable nursing devices such as those taught by Fima (US 20040193130 A1) and D’Acchioli (US 20030050614 A1) teaches a device with a urine and feces back-leakage prevention collection device, comprising a collection bag and a catch tray.  However, such disposable nursing devices does not have a raised reinforcing line arranged on a surface of a joint of the urine and feces collection bag and catch tray. 
In the same sense Anderson (US 20030050614 A1) teaches a disposable nursing device having a urine and feces back-leakage collection device (see Abstract) comprising a an acute angle formed between the bag body of the urine and feces collection bag and the catch tray (see col. 3 lines 15-25), so that the bag of the urine and feces collection bag extends out of the connecting port of the nursing pants body and then inclines to the bottom portion of the nursing pants body (see Col. 3 lines 15-38). However, Anderson fails to teach the raised reinforcing line. No other prior art is found to teach the invention as claimed. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.R./ (5/18/2021)
Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781